Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter Malen (Reg. No. 45,576) on September 13, 2021.
The application has been amended as follows: 

Amendment to Claims
Claim 1 (Currently Amended). A method, comprising: 
determining an amount of non-volatile random access memory (NVRAM) needed for a set of one or more write requests, and allocating the amount of NVRAM to the set of one or more write requests; 
receiving a write request; 
performing a first type of logging process in connection with the write request, and creating a corresponding first logging record;

determining, as between the first logging record and the second logging record of two logging records, which of the two logging records requires [[the]] a least amount of non-volatile random access memory (NVRAM); and 
writing, to the NVRAM, [[the]] a logging record that requires the least amount of the NVRAM.

Claim 4 (Currently Amended).  The method as recited in claim 1, wherein the first type of logging process is a physical logging process, and the second type of logging process is a logical logging process.

Claim 9 (Currently Amended). The method as recited in claim 8, wherein the first threshold NVRAM space requirement and the second threshold NVRAM space requirement each respectively comprise a threshold at which one of the first type of logging process and the second type of logging process is preferred over the other of the first type of logging process and the type of second logging process.

Claim 11 (Currently Amended). A method, comprising: 
determining an amount of non-volatile random access memory (NVRAM) needed for a set of one or more write requests, and allocating the amount of NVRAM to the set of one or more write requests;

receiving a write request; 
performing a first type of logging process in connection with the write request, and creating a corresponding first logging record; 
performing a second type of logging process in connection with the write request, and creating a corresponding second logging record, wherein the second type of logging process is different from the first type of logging process; 
determining, as between the first logging record and the second logging record of two logging records, which of the two logging records requires [[the]] a least amount of non-volatile random access memory (NVRAM); and 
creating a stored logging record by writing, to the NVRAM, [[the]] a logging record that requires the least amount of NVRAM; and 
reading data by performing the following:
receiving a read request;
accessing, in response to the read request, the stored logging record; and
recovering data associated with the stored logging record.

Claim 13 (Currently Amended). The method as recited in claim 11, wherein the first type of logging record is a physical logging record, and the second type of logging record is a logical logging record.



Relevant Prior Art 
The WO International Publication WO2016122710A1 of Manamohan et al. made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As per claims 1 and 11, the prior art record alone or in combination does not disclose the claimed invention having at least the following combination of limitations:
“performing a first type of logging process in connection with the write request, and creating a corresponding first logging record;
performing a second type of logging process in connection with the write request, and creating a corresponding second logging record, wherein the second type of logging process is different from the first type of logging process; 
determining, as between the first logging record and the second logging record of two logging records, which of the two logging records requires a least amount of non-volatile random access memory (NVRAM); and 
writing, to the NVRAM, a logging record that requires the least amount of the NVRAM”.

As per claims 2-10 and 12-14, the claims are also allowable by the virtue of their dependency.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh D. Vo whose telephone number is (571)272-0708.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on 571-272-4202.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Thanh D Vo/           Examiner, Art Unit 2139  

/REGINALD G BRAGDON/           Supervisory Patent Examiner, Art Unit 2139